[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              September 22, 2005
                                No. 04-11488
                                                             THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                  D. C. Docket No. 03-00376-CR-T-27-MAP

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

WADE KILGORE,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                             (September 22, 2005)

Before CARNES, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     After a jury trial, the defendant, Wade Kilgore, appeals his conviction for
being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e)(1). After review, we affirm.

                                 I. BACKGROUND

       After Hillsborough County Sheriff Deputies initiated a traffic stop on a car

that had been reported stolen, a search of the car revealed a revolver on the right

rear floorboard of the car, a second gun inside a jacket on the car’s center console,

and a third gun inside a sock on the left side of the back seat. Deputies also found

two ski masks and a bandana in the car.

       The defendant, Kilgore, was driving the stolen vehicle, Jarvis Collins was in

the front passenger seat, and Danny Rodriguez and Fabian Koenig were in the

backseat.

       At Kilgore’s trial, Collins testified on behalf of the government. According

to Collins, Kilgore supplied all three firearms so that the four men could rob a drug

dealer that Kilgore knew. However, when the men arrived at the alleged drug

dealer’s apartment, the robbery was called off because there were too many people

in the area.

       After the initial failed robbery attempt, the four men continued to drive

around looking for other potential victims. After identifying a man in a maroon

SUV as a potential robbery victim, Kilgore and the other men began following the



                                           2
SUV. However, deputies initiated a traffic stop before the four men could attempt

the robbery.

       The government also entered the following stipulation into evidence,

wherein Kilgore stipulated that he was a convicted felon:

       The Defendant, Wade Kilgore, his counsel and the United States have
       stipulated and agreed that:
       1.     The Defendant, Wade Kilgore, is a convicted felon who has not
              had his right to possess a firearm or ammunition restored.
       2.     Since the defendant and the United States have agreed to these
              facts, the United States will not need to offer any more evidence
              regarding said facts and you are to accept those facts as proven.

       In his defense, Kilgore testified on his own behalf.1 According to Kilgore,

he had never discussed robbing anyone with the other three men. In fact, Kilgore

denied that he had any knowledge that the car was stolen or that there were guns in

the car until after the men spotted the police. According to Kilgore, he went out

with the three other men to go “holler at some girls.”

       On cross-examination, the government asked Kilgore if he had previously

been convicted of any felonies. Defense counsel objected “[p]ursuant to our

stipulation.” The district court held a sidebar and explained that it believed that

Kilgore’s prior convictions were admissible for impeachment purposes.

Specifically, the district court stated


       1
       Kilgore also presented the testimony of his cousin. Kilgore’s cousin testified that he had
seen Collins with the three guns before Collins had met with Kilgore.

                                                3
      [y]ou can’t have it both ways. You can’t enter into a stipulation to
      avoid reference to the conviction, and then, the defendant testify and
      not be subject to appropriate impeachment.          That’s all that’s
      happening here. He may be properly impeached by his convictions
      and the nature and how long. That’s it.

The district court permitted questioning concerning Kilgore’s prior convictions for

purposes of impeachment, but excluded the “details” of Kilgore’s prior crimes

“under 404 [as] highly prejudicial . . . , [n]ot probative or relevant or anything.”

      Defense counsel again objected, arguing that the stipulation precluded this

line of cross-examination. The district court stated that it had “already addressed

that. For purposes of cross-examination, is [the government] not allowed to bring

out the facts of a prior felony conviction, the nature of the offense, without getting

into the facts?” Defense counsel replied, “I think not, Your Honor, but I’ll defer to

the Court.” The district court then permitted the government to inquire into

Kilgore’s prior convictions. Specifically, the district court stated: “I’m going to

have to allow it. We’re not going to get into all the details of these offenses, [just

the] convictions, how many, and the nature and that’s it.”

      The government then asked Kilgore if he had been convicted of three counts

of armed robbery and one count of burglary of a dwelling. Kilgore responded that

he had.

      The district court then immediately instructed the jury that Kilgore’s



                                           4
answers to these questions could be used only for the limited purposes (1) of

assessing credibility, and (2) of determining the issue of knowledge, intent, or lack

of mistake. Specifically, the district court stated:

      Members of the jury, let me instruct you at this time that the
      admissibility of this evidence is limited to two things: One, assessing
      the witness’[s] credibility and two, on the issue of knowledge, intent
      or lack of mistake. It should not be consider[ed], in other words, as
      propensity evidence to someone’s character. It is not admissible for
      [that] purpose.”

      After the district court issued its cautionary instruction, the government

resumed its cross-examination, asking Kilgore if he had been involved in another

prior robbery “with three other individuals while you were out hanging in a car at 2

a.m. in the morning?” Kilgore responded in the affirmative. The government then

asked, “[a]nd you had a firearm in your possession at that time during the robbery?

It was a shotgun, wasn’t it?” Kilgore responded in the affirmative. Finally, the

government asked if the circumstances of Kilgore’s prior conviction were

“circumstances almost identical” to the present charged offense. Again, Kilgore

responded in the affirmative.

      The jury found Kilgore guilty, and the district court sentenced him to 212

months’ imprisonment. Kilgore appeals.

                                   II. DISCUSSION

      On appeal, Kilgore argues that the district court abused its discretion when it

                                            5
admitted evidence of his prior convictions for armed robbery and burglary.

Specifically, Kilgore contends that the evidence was not admissible because: (1)

the parties entered into a stipulation that he was a convicted felon; (2) the evidence

was inadmissable under Rule 404(b); and (3) Rule 609(d) precludes the admission

of juvenile adjudications for impeachment purposes.

A.     The Stipulation

       Kilgore asserts that because he stipulated that he was a convicted felon, the

government was barred from questioning him about his prior convictions.2

However, the stipulation only addressed Kilgore’s status as a convicted felon.

Once Kilgore testified on his own behalf, he put his credibility in issue. See

United States v. Vigliatura, 878 F.2d 1346, 1350 (11 th Cir. 1989) (“Once a

criminal defendant chooses to testify, he places his credibility in issue as does any

witness.” (internal quotation marks and citation omitted)). Pursuant to Rule

609(a), “a defendant’s credibility is subject to impeachment through evidence of

his prior convictions.” Id. at 1350-51. Consequently, the district court did not

abuse its discretion in permitting the government’s cross-examination of Kilgore



       2
         If a defendant properly preserves his claim, we review the district court’s rulings on
admission of evidence for an abuse of discretion. United States v. Jiminez, 224 F.3d 1243, 1249
(11th Cir. 2000). We will reverse an erroneous evidentiary ruling “only if the resulting error was
not harmless.” United States v. Hands, 184 F.3d 1322, 1329 (11th Cir. 1999), corrected by 194
F.3d 1186 (11th Cir. 1999).

                                                6
regarding his prior convictions.

B.     Rule 404(b)

       Unlike the stipulation argument, defense counsel never objected to the

introduction of evidence concerning Kilgore’s prior convictions based on Rule

404(b). “To preserve an issue for appeal, a general objection or an objection on

other grounds will not suffice.” United States v. Gallo-Chamorro, 48 F.3d 502,

507 (11 th Cir. 1995). By failing to object to the admission of evidence on a

particular ground, a defendant “denies the trial court an opportunity to cure

immediately any error created by the admission.” United States v. Chilcote, 724

F.2d 1498, 1503 (11 th Cir. 1984). Consequently, we do “not apply the usual abuse

of discretion standard of review, but rather employ[] the plain error standard.” Id.

(citations omitted).3

       Rule 404(b) provides in relevant part that

       [e]vidence of other crimes, wrongs, or acts is not admissible to prove
       the character of a person in order to show action in conformity
       therewith. It may, however, be admissible for other purposes, such as
       proof of motive, opportunity, intent, preparation, plan, knowledge,
       identity, or absence of mistake or accident ....


       3
         Under a plain error analysis, a defendant must show (1) an error, (2) that is plain, (3) that
affects substantial rights, and (4) that “seriously affects the fairness, integrity, or public
reputation of judicial proceedings.” United States v. Cotton, 535 U.S. 625, 631, 122 S. Ct. 1781,
1785 (2002) (internal quotations and citations omitted). An error cannot be plain if the error is
not obvious or clear under current law. United States v. Humphrey, 164 F.3d 585, 588 (11th Cir.
1999).

                                                  7
Fed. R. Evid. 404(b).

      Under rule 404(b), a three-step test must be satisfied in order for evidence to

be admitted: (1) the offense must be relevant to an issue other than the defendant’s

character; (2) there must be proof that the defendant committed the offense; and

(3) the evidence must possess probative value that is not substantially outweighed

by its undue prejudice and must meet the other requirements of Rule 403. United

States v. Matthews, 411 F.3d 1210, 1224 & n.14 (11th Cir. 2005).

      As to the first prong, this Court has concluded that

      the fact that [a defendant] knowingly possessed a firearm in a car on a
      previous occasion makes it more likely that he knowingly did so this
      time as well, and not because of accident or mistake. Importantly,
      because [the defendant’s] prior crimes plainly bore on his knowledge
      that the gun was present in [the] truck, the district court could by no
      measure have committed plain error by so concluding.

United States v. Jernigan, 341 F.3d 1273, 1282 (11 th Cir. 2003). The first prong

was satisfied in this case because the fact that the defendant knowingly possessed a

firearm in a car on a prior occasion was relevant to show the defendant’s intent,

knowledge, and plan as to the firearm charge in this case.

      As for the second prong, when the Rule 404(b) evidence involves a

conviction, there is sufficient proof the defendant committed the prior offense.

United States v. Delgado, 56 F.3d 1357, 1365 (11 th Cir. 1995).

      Regarding the third prong, this Court has stated that the proper analysis in

                                          8
assessing plain error is not “to determine whether the evidence of [the defendant’s]

other crimes was more unduly prejudicial than probative. Instead, we ask only

whether the district court committed plain error in concluding that this calculus tips

in favor of admissibility.” Jernigan, 341 F.3d at 1282. As in Jernigan, the district

court in this case provided a cautionary instruction to the jury and was careful to

omit “especially prejudicial aspects of [the] prior convictions.” Id.

      Thus, for all these reasons, we conclude that the district court did not

commit plain error under Rule 404(b) when admitting evidence concerning

Kilgore’s prior convictions.

C.    Rule 609(d)

      As above, Kilgore failed to make any objection to the admission of evidence

concerning his prior convictions based on Rule 609(d). While it is true that

“[e]vidence of juvenile adjudications is generally not admissible under this rule,”

see Fed. R. Evid. 609(d), Kilgore fails to present any evidence that any of his prior

convictions were, in fact, juvenile adjudications.

      While defense counsel’s brief on appeal does assert that Kilgore was 17

years old “at the time of the convictions,” this in no way demonstrates that Kilgore

was tried as a juvenile for these crimes. In fact, the PSI does not mention that

these were juvenile offenses and indicates that Kilgore received substantial prison



                                           9
terms for his prior convictions. Because Kilgore has offered no evidence

indicating that his convictions were juvenile adjudications, we cannot say the

district court committed plain error under Rule 609(d) when admitting evidence of

his prior convictions.4

       For all the above reasons we affirm Kilgore’s conviction for being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1).

       AFFIRMED.




       4
        On appeal, Kilgore also contends that the evidence of his prior convictions was
inadmissible pursuant to Rules 608 and 609(a). However, Kilgore did not make objections based
on Rules 608 or 609(a) in the district court, and, on appeal, Kilgore only states these general
rules and does not argue the issues in his appellate brief. When a party “elaborates no arguments
on the merits as to [an] issue in its initial or reply brief . . . the issue is deemed waived.”
Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989). Consequently,
we do not discuss these issues further.

                                               10